ORDER

PER CURIAM.
Carl Kossmeyer appeals from the judgment of the Circuit Court of the City of St. *779Louis, which affirmed the decisions of the Missouri Administrative Hearing Commission and the Missouri State Board of Accountancy to revoke his certificate and live permit to practice as a certified public accountant in Missouri based on a wire fraud conviction.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).